 

EXHIBIT 10.3

 

 

SAREPTA THERAPEUTICS, INC.

 

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Change in Control and Severance Agreement (the "Agreement") is made and
entered into by and between Gilmore O’Neill, M.D. (the "Executive") and Sarepta
Therapeutics, Inc. (the "Company"), effective as of June 7, 2018 (the “Effective
Date”), subject to and conditioned upon the Executive’s commencement of
employment with the Company on such date.

 

R E C I T A L S

 

A.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in
control.  The Board of Directors of the Company (the "Board") recognizes that
such consideration as well as the possibility of an involuntary termination or
reduction in responsibility in connection with •a change in control can be a
distraction to Executive and can cause Executive to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such an event.

 

B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive's
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below).

 

C.The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive's service to the Company
following a Change in Control that enhance Executive's financial security and
provide incentive and encouragement to Executive to remain with the Company
notwithstanding the possibility of such an event.

 

D.Certain capitalized terms used in this Agreement are defined in Section 6
below.

The parties hereto agree as follows:

1.Term of Agreement.  This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.

 

2.At-Will Employment.   Pursuant to the Employment Agreement dated as of May 23,
2018 (the “Employment Agreement”), the Company and Executive acknowledge that
Executive's employment is and shall continue to be "at-will," as defined under
applicable law.  If Executive's employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement or in the Employment Agreement.

 

1

2947059.v4

--------------------------------------------------------------------------------

 

3.Covered Termination During a Change in Control Period.  If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive delivers to the Company a general release of claims in a form
acceptable to the Company (the "Release of Claims") that becomes effective and
irrevocable sixty (60) days following such Covered Termination, then in addition
to any Accrued Benefits payable in accordance with the Employment Agreement or
applicable law, the Company shall provide Executive with the following:

 

(a)Severance.  Executive shall be entitled to receive an amount equal to
eighteen (18) months of Executive's base salary at the rate in effect
immediately prior to Executive's termination of employment payable in a cash
lump sum, less applicable withholdings, as soon as administratively practicable
following the date the Release of Claims is not subject to revocation and, in
any event, within sixty (60) days following the date of the Covered Termination.

 

(b)Bonus.  Executive shall be entitled to receive an amount equal to one hundred
percent (100%) of Executive's annual target bonus assuming achievement of
performance goals at one hundred percent (100%) payable in a cash lump sum, less
applicable withholdings, as soon as administratively practicable following the
date the Release of Claims is not subject to revocation and, in any event,
within sixty (60) days following the date of the Covered Termination.

 

(c)Equity Awards.  Each outstanding equity award, including, without limitation,
each stock option and restricted stock award, held by Executive shall
automatically become vested and, if applicable, exercisable and any forfeiture
restrictions or rights of repurchase thereon shall immediately lapse, in each
case, with respect to one hundred percent (100%) of shares subject thereto.

 

(d)Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive and Executive's covered
dependents through the earlier of (i) the eighteen (18) month anniversary of the
date of Executive's termination of employment and (ii) the date Executive and
Executive's covered dependents, if any, become eligible for healthcare coverage
under another employer's plan(s).  After the Company ceases to pay premiums
pursuant to the preceding sentence, Executive may, if eligible, elect to
continue healthcare coverage at Executive's expense in accordance the provisions
of COBRA.

 

4.Other Terminations.  If   Executive's service with the Company is terminated
by the Company or by Executive for any or no reason other than as a Covered
Termination during a Change in Control Period, then Executive shall not be
entitled to any benefits hereunder other than accrued but unpaid salary, bonus,
vacation and expense reimbursement in accordance with applicable law and to
elect any continued healthcare coverage as may be required under COBRA or
similar state law.

 

5.Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise ("Payment") would (a) constitute a "parachute
payment" within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code"), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing

2

2947059.v4

--------------------------------------------------------------------------------

 

calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm shall provide its calculations to the Company and Executive
within fifteen (15) calendar days after the date on which Executive's right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.  Any reduction in payments and/or
benefits pursuant to this Section 5 will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to Executive.

 

6.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

 

(a)Cause.  "Cause" means (i) an act of dishonesty made by Executive in
connection with Executive's responsibilities as an employee; (ii) Executive's
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) Executive's gross
misconduct; (iv) Executive's unauthorized  use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive's relationship with
the Company; (v) Executive's willful breach of any obligations under any written
agreement or covenant with the Company; or (vi) Executive's continued failure to
perform his or her employment duties after Executive has received a written
demand of performance from the Company which specifically sets forth the factual
basis for the Company's belief that Executive has not substantially performed
his or her duties and has failed to cure such non-performance to the Company's
satisfaction within ten (10) business days after receiving such notice.

(b)Change in Control.  “Change in Control” means the occurrence of any of the
following events:

(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group ("Person"), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than fifty percent
(50%) of the total voting power of the stock of the Company; provided, however,
that for purposes of this subsection (i), the acquisition of additional stock by
any one Person, who is considered to own more than fifty percent (50%) of the
total voting power of the stock of the Company will not be considered a Change
in Control; or

(ii)Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Securities Exchange Act of
1934, as amended, a change in the effective control of the Company which occurs
on the date that a majority of members of the Board is replaced during any
twelve (12) month period by members of the Board whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election. For purposes of this subsection (ii), if any Person
is considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

(iii)Change in Ownership of a Substantial Portion of the Company's Assets. A
change in the ownership of a substantial portion of the Company's assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the

3

2947059.v4

--------------------------------------------------------------------------------

 

Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (iii), the following will not
constitute a change in the ownership of a substantial portion of the Company's
assets: (A) a transfer to an entity that is controlled by the Company's
shareholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company's stock, (2) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (3) a Person, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (iii)(B)(3). For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Further and for the avoidance of doubt, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company's incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company's securities immediately before such transaction.

 

(c)Change in Control Period.  "Change in Control Period" means the six (6) month
period of time immediately prior to a Change in Control through the twelve (12)
month period of time commencing upon a Change in Control.

 

(d)Constructive Termination.   "Constructive Termination" means Executive's
resignation from employment with the Company within ninety (90) days after the
occurrence of one or more of the following conditions without Participant's
consent:  (i) a material diminution in Executive's authority, duties, or
responsibilities;  (ii) a material diminution in Executive's base salary, other
than a diminution ratably applied to other senior executives of the Company;
(iii) a material change in the geographic location at which Executive must
perform Executive's services hereunder (which shall in no event include a
relocation of Executive's office which results in an increased commuting
distance from Executive's home to the office of less than thirty (30) miles); or
(iv) any other action or inaction that constitutes a material breach of this or
any written agreement or covenant between Executive and the Company by the
Company; and which, in the case of any of the foregoing, continues uncured by
the Company beyond thirty (30) days after Executive has provided the Company
written notice that Executive believes in good faith that such condition giving
rise to such claim of Constructive Termination has occurred.  Any such notice
shall be provided to the Company within thirty (30) days following the initial
occurrence of the condition or event giving rise to Constructive Termination.

 

(e)Covered Termination.   "Covered Termination" shall mean Executive's
Constructive Termination or the termination of Executive's employment by the
Company other than for Cause.

 

4

2947059.v4

--------------------------------------------------------------------------------

 

7.Successors.

 

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

8.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one (1) day following mailing via Federal Express or similar
overnight courier service.  In the case of Executive, mailed notices shall be
addressed to Executive at Executive's home address that the Company has on file
for Executive, with a copy to:  Hollis Gonerka Bart LLP, 3 Columbus Circle, 15th
Floor, New York, NY 10019.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Financial Officer and the Vice President of Human
Resources.

 

9.Confidentiality; Non-Solicitation.

 

(a)Confidentiality.  While Executive is employed by the Company, and thereafter,
Executive shall not directly or indirectly disclose or make available to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below).  Upon termination
of Executive's employment with the Company, all Confidential Information in
Executive's possession that is in written or other tangible form (together with
•any copies or duplicates thereof, including computer files) shall be returned
to the Company and shall not be retained by Executive or furnished to any third
party, in any form except as provided herein; provided, however, that Executive
shall not be obligated to treat as confidential, or return to the Company copies
of any Confidential Information that (i) was publicly known at the time of
disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Company by any person or entity, or (iii) is lawfully disclosed to Executive
by a third party.  For purposes of this Agreement, the term "Confidential
Information" shall mean information disclosed to Executive or known by Executive
as a consequence of or through his or her relationship with the Company, about
the customers, employees, business methods, public relations methods,
organization, procedures or finances, including, without limitation, information
of or relating to customer lists, of the Company and its affiliates.  In
addition, Executive shall continue to be subject to any and all confidentiality
and intellectual property agreements between Executive and the Company,
including, without limitation, the Confidential Proprietary Rights and
Non-Disclosure  Agreement, (collectively, the "Confidential  Information
Agreements").

 

(b)Non-Solicitation.  In addition to each Executive's obligations under the
Confidential Information Agreements, Executive shall not for a period of one (1)
year following Executive's termination of employment for any reason, either on
Executive's own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or

5

2947059.v4

--------------------------------------------------------------------------------

 

otherwise on behalf of any other person, firm or corporation, directly or
indirectly solicit or attempt to solicit away from the Company any of its
officers or employees or offer employment to any person who is an officer or
employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 9(b). Executive also agrees not to harass or
disparage the Company or its employees, clients, directors or agents or divert
or attempt to divert any actual or potential business of the Company.

 

(c)Survival of Provisions.  The provisions of this Section 9 shall survive the
termination or expiration of the applicable Executive's employment with the
Company and shall be fully enforceable thereafter.  If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 9 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

 

10.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive's employment, or the termination  of Executive's
employment, shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Seattle,
Washington, conducted by Judicial Arbitration and Mediation Services, Inc.
("JAMS") under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall:  (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (ii) issue a written arbitration decision, to
include the arbitrator's essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law.  The
Company shall pay all JAMS' arbitration fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of law.
Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Notwithstanding the foregoing, Executive
and the Company each have the right to resolve any issue or dispute over
intellectual property rights by Court action instead of arbitration.

 

11.Miscellaneous Provisions.

 

(a)Section 409A.

(i)Separation from Service.  Notwithstanding  any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 3 unless Executive's
termination of employment constitutes a "separation from service" with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder ("Separation from
Service") and, except as provided under Section 1l(a)(ii) of this Agreement, any
such amount shall not be paid, or in the case of installments, commence payment,
until the sixtieth (60th) day following Executive's  Separation from
Service.  Any installment payments that would have been made to Executive during
the sixty (60) day period immediately following Executive's Separation from
Service but for the preceding sentence shall be paid to Executive on the
sixtieth (60th) day following Executive's Separation from Service and the
remaining payments shall be made as provided in this Agreement.

6

2947059.v4

--------------------------------------------------------------------------------

 

(ii)Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive's benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of the
Executive's Separation from Service or (b) the date of Executive's death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 1l
(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments due
under this Agreement shall be paid as otherwise provided herein.

(iii)Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive's right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Whole Agreement.  This Agreement, the Employment Agreement and the
Confidential Proprietary Rights Agreements represent the entire understanding of
the parties hereto with respect to the subject matter hereof and supersede all
prior arrangements and understandings regarding same.

(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.

(e)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(Signature page follows)

7

2947059.v4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

SAREPTA THERAPEUTICS, INC.

 

/s/ Douglas S. Ingram

By: Douglas S. Ingram

 

Title: President and Chief

Executive Officer

 

Date: May 23, 2018

 

 

 

EXECUTIVE

 

/s/ Gilmore O’Neill, M.D.

By: Gilmore O’Neill, M.D.

 

Title: Senior Vice President, Chief

Medical Officer

 

Date: May 23, 2018

 

8

2947059.v4